Citation Nr: 1703030	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  07-21 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1968 to May 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, awarded service connection for posttraumatic stress disorder (PTSD) and assigned an initial 30 percent evaluation effective May 3, 2006.  

This appeal was previously before the Board in November 2011.  At that time, the Board awarded an increased 50 percent evaluation for PTSD and remanded a claim for entitlement to TDIU as part of the claim for an increased initial rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial rating for a disability).  The Board remanded the claim for entitlement to TDIU for adjudication and development by the originating agency.  The appeal has now returned to the Board for additional appellate action. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision may be rendered with respect to the claim for entitlement to TDIU.  Specifically, the claim must be forwarded to the Director of Compensation and Pension for extraschedular consideration in accordance with 38 C.F.R. § 4.16(b) (2016).

The record contains some evidence that the Veteran may be unemployable due to a service-connected disability.  During an April 2012 VA psychiatric examination, the Veteran reported that he had recently attempted to work as a part-time driver, but had to resign due to fatigue associated with chronic sleep impairment from service-connected PTSD.  The Veteran also reported that he had several near-fatal motor vehicle accidents due to lack of sleep.  The April 2012 VA examiner found that the Veteran's presenting personality, with characteristics of intimidation and hostility, would make work extremely difficult in situations where he had to interact with the public, supervisors, or coworkers.  VA treatment records also note complaints of impairment to concentration and memory which interfered with the Veteran's theological coursework in 2009 and 2010.  Finally, the Veteran reported to his VA therapist in November 2007 that he experienced increasing difficulty with supervisors and rising irritability which led to his early retirement from the United States Post Office in July 2007.  

Although the Veteran does not meet the schedular criteria for an award of TDIU under 38 C.F.R. § 4.16(a), the contents of his VA treatment records and April 2012 VA examination report are competent evidence that he may be unable to follow a substantially gainful occupation due to service-connected disability.  Therefore, the claim must be referred to the Director of Compensation and Pension in accordance with 38 C.F.R. § 4.16(b) to determine whether TDIU based on extraschedular consideration is appropriate.  The Board itself may not assign an extraschedular rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (recognizing that "the [Board] is not authorized to assign an extraschedular rating in the first instance under 38 C.F.R. § 3.321(b)" or § 4.16(b)); accord Smallwood v. Brown, 10 Vet. App. 93, 98 (1997); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claim for TDIU to the Director of Compensation and Pension Service pursuant to the provisions of 38 C.F.R. § 4.16(b) for consideration of whether TDIU is warranted on an extraschedular basis.

2.  Then, readjudicate the claim on appeal.  If the benefit sought on appeal is not fully granted, issue a SSOC before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




